Citation Nr: 0912267	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for left wrist 
condition.

3.  Entitlement to service connection for depression as 
secondary to the service-connected bilateral foot 
disabilities.

4.  Evaluation in excess of 30 percent disabling for 
residuals of right foot frostbite.

5.  Evaluation in excess of 30 percent disabling for 
residuals of left foot frostbite.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1990.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's current acid reflux and left wrist 
condition did not have their onset during active service and 
is not otherwise etiologically related to his active service.

2.  Depression was not caused or aggravated by the Veteran's 
service-connected bilateral foot disabilities.

3.  The Veteran is currently assigned the maximum rating of 
30 percent disabling for residuals of bilateral foot 
frostbite.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acid reflux and a 
left wrist condition have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. The criteria for service connection for depression as 
secondary to the service-connected bilateral foot 
disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  A disability rating in excess of 30 percent disabling for 
the residuals of cold injury for either foot have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.126, 4.104, Diagnostic Code 7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acid reflux and left wrist condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A June 1985 service treatment record indicated that the 
Veteran complained of stomach cramps and diarrhea for three 
days.  The Veteran reported that the pain did not subside 
with bowel movements.  He was diagnosed with diffuse 
gastroenteritis and was placed on a clear liquid diet for at 
least 24 hours and no physical training for 48 hours.  
Service treatment records do not reflect a follow up 
examination.  There is no indication that there were 
residuals of the Veteran's diagnosed gastroenteritis in June 
1985 or a continuity of symptomatology.  

In June 1988, a service treatment report noted that the 
Veteran complained of difficulty breathing and associated 
chest pain.  The Veteran reported the onset of these symptoms 
after running.  He was assessed with having probable 
exertional asthma.  There was no diagnosis of acid reflux or 
gastroesophageal reflux disease (GERD).

The Veteran complained of vomiting in May 1989 and reported 
that he had abdominal discomfort prior to vomiting.  He also 
indicated that he had eaten 2 dozen clams and beer and 
subsequently had an upset stomach.  The health care 
professional diagnosed the Veteran with gastritis.  

A December 1989 service treatment report indicated that the 
Veteran complained of chest pain.  Upon examination, the 
health care professional noted that the Veteran's visualized 
bony and soft tissue structures of the thorax were 
unremarkable, his heart and vessels were of normal size and 
contour, and his lungs were clear without evidence of 
infiltrates or effusions.  There was no evidence of 
pneumothorax.  In short, the health care professional made no 
indication that the Veteran's chest pains were caused by GERD 
or acid reflux.

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Indeed, there is no service treatment 
record that indicated a diagnosis of GERD or acid reflux in 
service, which bears heavily against the Veteran's claim.

In August 1985, the Veteran's left wrist was treated for a 
sprain.  During treatment, the health care professional 
indicated that the Veteran's left wrist range of motion was 
good and was negative for discoloration and redness.  The 
Veteran left wrist was tender and the pain was local and 
distal.  The Veteran was instructed to use a splint.  Another 
service treatment report from February 1987 indicated that 
the Veteran sought treatment for a left wrist injury after a 
fall.  

In both instances, there is no indication that the Veteran 
had residuals of either injury or that there was a continuity 
of symptomatology after being treated.  The lack of continued 
treatment of the Veteran's left wrist strongly suggests that 
the injuries had been resolved.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).

Indeed, a separation report of medical examination in March 
1990 indicated a normal clinical evaluation of the Veteran's 
abdomen and viscera, as well as his upper extremities, 
including strength and range of motion.  These records 
provide highly probative evidence against the Veteran's 
claims for service connection as they show no unresolved 
abdomen or wrist conditions.

The Veteran was afforded a VA examination of the esophagus 
and hiatal hernia in November 2007.  The examiner indicated 
that the Veteran had no dysphagia and had daily pyrosis if he 
did not take his medication.  There was no hematemesis or 
melena.  In addition, the examiner noted that the Veteran was 
diagnosed with gastroenteritis in June 1985.  However the 
examiner indicated that there was no GERD diagnosis or 
treatment in service.  He opined that the "Veteran's present 
GERD [is] not related to the single episode of acute self 
limited gastroenteritis in service."  This is evidence that 
weighs heavily against the Veteran's claim as it fails to 
establish the requisite medical nexus between an inservice 
condition and the Veteran's current disability.

The Board notes that the November 2007 examiner sites a 
diagnosis of gastroenteritis from a service treatment report 
of record from January 1985.  However, the service treatment 
report reflects a diagnosis of gastroenteritis from June 
1985.  Given the abbreviation similarity used for the months 
of January and June and given the consistent diagnosis of 
each date, the Board finds that the examiner simply made a 
clerical error in referencing the June 1985 service treatment 
report.

In November 2007, the Veteran underwent an examination of his 
joints.  Upon a thorough examination of the Veteran's left 
wrist, the examiner diagnosed the Veteran with early 
degenerative joint disease in his left wrist.  The examiner 
also indicated that the Veteran's left wrist was treated for 
strain once in service, the condition resolved, there were no 
recurrences, and there was no documentation of wrist 
complaints upon separation from active service.  In addition, 
the examiner concluded that the "Veteran's present left 
wrist condition [is] less likely than not related to isolated 
self limited (resolved) left wrist contusion/sprain in 
service."  This is highly probative evidence against the 
Veteran's claim as there is no medical nexus between the 
Veteran's in-service injury and his current degenerative 
joint disease of the left wrist, outweighing the Veteran's 
contentions. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for acid reflux and a left 
wrist condition, and his claims must be denied. The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Depression as secondary to service-connected bilateral lower 
extremity disabilities

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

In a separation report of medical examination from March 
1990, the Veteran reported that he had experienced depression 
or excessive worry.  No other service treatment records 
indicated complaints of or treatment for depression, nor was 
there any diagnosis of depression or any other mental 
disability in service.

The Veteran was afforded a VA examination for mental 
disorders in January 2008.  There, the Veteran reported 
frequent episodes of dysphoria and crying spells.  He 
expressed guilt but denied feelings of hopelessness and 
helplessness.  He also denied suicidal and homicidal 
ideations.  The examiner diagnosed the Veteran with recurrent 
major depressive disorder, mild.  There was no opinion as to 
the etiology of the Veteran's major depressive disorder.

Based on the above, the Veteran underwent another VA 
examination for mental disorders in April 2008.  With 
identical psychological symptoms, the Veteran was again 
diagnosed with recurrent major depressive disorder, mild.  
Here, the examiner opined that the Veteran's current 
depression is "less likely as not caused by bilateral cold 
injury to the feet."  Included with the examiners opinion 
was a detailed rationale for his conclusion.  The examiner 
noted that in an initial psychological assessment in October 
2004, the Veteran reported that "he began having problems 
with anxiety and depression when he received a medical 
discharge from the military in 1985, was unable to find 
employment, had a family to financially support and unpaid 
bills."  The examiner concluded that the Veteran himself 
attributed his depression to "multiple factors and not to 
cold injury per se and that his contention was financial 
difficulties rather than cold injury were at the center of 
[his] stressors."  Indeed, the examiner noted that the 
Veteran has been gainfully employed in spite of his bilateral 
foot disabilities and although the Veteran has depressive 
symptoms, "it is difficult to make a connection between cold 
injury and depression."  In short, the examiner concluded 
that while major depressive disorder could be exacerbated by 
multiple stressors, including cold injury to feet, these 
stressors by themselves do not cause de novo depression.  

This opinion weighs heavily against the Veteran's claim for 
service connection as secondary to his service-connected 
bilateral foot disabilities.

Though the April 2008 examiner does not directly address the 
issue of aggravation, he encompasses aggravation by use of 
the language, "exacerbated" and "do not cause", providing 
evidence against such a finding.

Hence, the preponderance of the evidence of record is against 
a grant of service connection on a secondary basis for 
depression, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for residuals of right 
foot frostbite in a November 1991 rating decision which 
assigned a zero percent rating.  Service connection was 
established for residuals of left foot frostbite in a July 
2005 rating decision which assigned a zero percent rating.  
When the Veteran filed his current claim, a 30 percent 
evaluation was in place for residuals of bilateral foot 
frostbite.

Residuals of cold injury to the Veteran's feet have been 
rated under 38 C.F.R.  § 4.104, Diagnostic Code 7122, for 
cold injury residuals.  Diagnostic Code 7122 provides for a 
maximum disability rating of 30 percent for cold injury 
residuals where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

Note (1) of Diagnostic Code 7122 instructs a separate 
evaluation for other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under Diagnostic Code 7122.  

The Board notes that in the rating decision assigning a 30 
percent rating for residuals of bilateral frostbite in 
January 2008, the RO explained that a 40 percent rating for 
Raynaud's syndrome is warranted if characteristic attacks 
occur at least daily.  It is important for the Veteran to 
understand that although Diagnostic Code 7122 allows for a 
separate rating for residuals of cold injury such as 
Raynaud's syndrome, he has not been diagnosed with Raynaud's 
syndrome in any of his VA examinations or VA outpatient 
treatment reports, rendering Note (1) of Diagnostic Code 7122 
inapplicable.  

Indeed, in VA examinations in June 2005 and September 2007, 
the examiners specifically found no Raynaud's phenomenon.

The Board does not find evidence that the ratings assigned 
for the Veteran's residuals of bilateral foot frostbite 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  

Based on the evidence of record, the Veteran is appropriately 
rated at a maximum 30 percent disabling for residuals of 
bilateral foot frostbite.  A rating in excess of 30 percent 
is barred as a matter of law under this code.  38 C.F.R. § 
4.104, Diagnostic Code 7122.

Also considered by the Board is whether the Veteran's 
disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Board finds that the 60% schedular rating for both 
feet (30% for each), with a 90% disability evaluation overall 
(with consideration of other service connected disabilities), 
reasonably describe the Veteran's disability level and 
symptomatology associated with service.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in March 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claims.  This letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, as well as the 
notice required in Vazquez-Flores, was not completely 
satisfied prior to the initial unfavorable decision on that 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as statement of 
the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in April 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  

The duty to notify with respect to the notice requirements in 
Vazquez-Flores was satisfied subsequent to the initial RO 
decision by way of a letter sent to the Veteran in June 2008 
that informed the Veteran of the relevant Diagnostic Code and 
criteria therein to be applied, as well as examples of the 
evidence the Veteran should provide.  The letter also told 
the Veteran to give VA this evidence or to tell VA about the 
evidence.  

Although the April 2006 and June 2008 notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that these errors were not prejudicial to the Veteran 
because the actions taken by VA after providing the notices 
have essentially cured the errors in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in August 2008 and December 2008, after the 
notices were provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing errors did not 
affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  Appropriate VA 
examinations were afforded the Veteran in June 2005, 
September 2007, November 2007, January 2008, and April 2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


